     Case 2:19-cv-02593-WBS-DB Document 25 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOEL JAMES CLOUD,                                   No. 2:19-cv-2593 WBS DB P
12                       Plaintiff,
13           v.                                          ORDER
14   COX, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-02593-WBS-DB Document 25 Filed 07/23/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed January 28, 2020 (ECF No. 8) are adopted in

 3   full;

 4           2. Plaintiff’s claims against defendants Espinoza, Quam, and Kessler are dismissed from

 5   this action.

 6   Dated: July 22, 2020

 7

 8

 9

10

11

12

13

14   DLB:9/clou2593.804

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
